Citation Nr: 1223706	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-09 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1968 to May 1970.  He died in October 2006 at the age of 58.  The appellant is seeking benefits as his surviving spouse.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In her March 2008 Substantive Appeal, the appellant indicated that she wanted a hearing before the Board in Washington, D.C.  In an August 2009 correspondence, she withdrew her request for a hearing.  Accordingly, the request for a hearing is considered withdrawn, and the Board may proceed with review of the claims.  
38 C.F.R. § 20.702(e) (2011).

On a procedural matter, the appellant appears to have attempted to raise a claim for accrued benefits in January 2010.  If she desires to pursue this claim, she should do so with specificity at the RO.  It is not before the Board at this time and will not be addressed in this decision.


FINDINGS OF FACT

1.  The Veteran died in October 2006 at the age of 58.  The immediate cause of death was respiratory failure, with hepatorenal syndrome and alcoholic cirrhosis listed as underlying causes.

2.  At the time of death, the Veteran had been awarded service connection for bilateral sensorineural hearing loss at 20 percent, tinnitus at 10 percent, and posttraumatic stress disorder (PTSD) at 50 percent.  His combined rating was 60 percent.  

3.  Neither respiratory failure, hepatorenal syndrome, nor alcoholic cirrhosis had their onset during active service, manifested within one year of separation from active service, or are shown to be otherwise related to the Veteran's active service or his service-connected disorders.  

4.  The competent evidence does not show a nexus between the cause of the Veteran's death and his active service and/or a service-connected disability.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2011).

2.  The causes of the Veteran's death (respiratory failure, hepatorenal syndrome and alcoholic cirrhosis) were not incurred in or aggravated by active service, cannot be presumed to have been incurred therein, and are not related to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.310, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for the cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

For service connection to be established, the evidence must show that the condition which caused the Veteran's death began in service or was otherwise causally related to an event in service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service connection for certain chronic diseases will be presumed to have been incurred in service if they are manifest to a compensable degree within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran died in October 2006.  The death certificate listed the immediate cause of death as respiratory failure, with hepatorenal failure and alcoholic cirrhosis as underlying causes.  At the time of his death, service connection was in effect for PTSD rated at 50 percent disabling; bilateral hearing loss rated at 20 percent; and tinnitus rated at 10 percent.  The combined rating for all service-connected disabilities was 60 percent.

First, the Board will consider the appellant's primary assertion that the causes of the Veteran's death were due to Agent Orange exposure in service.  Specifically, she contends that respiratory failure and hepatorenal syndrome began in service as a result of exposure to herbicides but did not manifest to a detectable degree until later.  

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g. Agent Orange).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

When such a veteran contracts a disease associated with exposure to herbicides (listed in 38 C.F.R. § 3.309(e)) that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307(a), the disease will be considered to have been incurred in service, even though there is no evidence of such a disease during the period of service.  A veteran who contracts a disease not presumed under the regulation to be caused by herbicide exposure may still seek to establish service connection by offering medical evidence that his disease was actually caused by military service, including herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1042 (1994).  

The Veteran's Form DD214 establishes that he served in Vietnam; exposure to herbicides is therefore presumed.  Nonetheless, none of the disorders which caused his death are on the list of disorders presumed to be caused by herbicide exposure, nor is there any competent evidence of record suggesting that any of these disorders may have been causally related to herbicide exposure.  

The appellant correctly notes that respiratory cancer is a condition which is presumptively due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  Her suggestion, however, that respiratory cancer is synonymous with the respiratory failure which caused the Veteran's death is not supported by the evidence.  

Available treatment records do not show any diagnoses of respiratory disorders prior to his final hospitalization in September 2006 when he experienced respiratory distress associated with end-stage liver disease.  Nothing in the record indicates that any type of respiratory cancer was ever diagnosed.  Therefore, there is no basis to presume that the respiratory failure that caused the Veteran's death is related to herbicide exposure in service.  

The Board acknowledges that the Agent Orange presumption is not the sole method for showing causation and that the appellant is not precluded from establishing service connection with proof of direct causation.  See Combee, 34 F.3d. at 1042.  However, she has not submitted any medical evidence which suggests or demonstrates that the Veteran's respiratory failure or cirrhosis was in any way related to service or to the Agent Orange the Veteran was exposed to during service.  

She argues that a respiratory or hepatic disability could reasonably be expected to arise from herbicide exposure.  As she is a layperson, and there is no evidence that she has any specialized medical knowledge, she is not competent to render a medical opinion as to the cause of any of the Veteran's disabilities.  Thus, service connection on the basis of herbicide exposure for any of the disorders which caused his death is not warranted.

Next, the Board will consider whether direct service connection is warranted for the disorders that caused the Veteran's death.  After carefully reviewing the evidence, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  Significantly, service treatment records do not show any complaints of, treatment for, or diagnoses related to respiratory or liver complaints of any kind.  

The Board notes that the Veteran's MOS was that of a combat engineer.  For purposes of this decision, the Board will assume that he is a combat veteran.  

Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, "[VA] shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . .  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d).

However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  

38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran (or in this case, the appellant) must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

In the present case, the post-service medical record does not suggest the Veteran's fatal disorders were incurred during service, or within one year of service separation.  The Board observes that he died more than 35 years after service separation, and the causes of his death originated many years after service discharge.  

Specifically, outpatient treatment records in 1999 and 2000 do not identify any respiratory or liver problems.  In mid-2000, he was diagnosed with hepatitis C.  In a September 2001 VA examination for PTSD, a history of hepatitis C and cirrhosis due to substance abuse was noted.  The first reports related to respiratory complaints came just several months before his death. Therefore, the medical evidence does not reflect continuity of symptomatology. 

Given the absence of a diagnosis and treatment for the causes of his death for many years after service, the evidence does not support a finding that any of these disorders are related to active duty based on continuity of symptomatology.  

Moreover, the Board finds that the evidence does not otherwise attribute the Veteran's death to service.  To that end, the Board notes that no health care professional has established a relationship between the causes of his death and active duty service.    

To the extent that the appellant's lay statements can be construed as asserting a direct connection between the causes of the Veteran's death and active duty service, the Board acknowledges that lay evidence, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the appellant is competent to report her observations because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.   However, the disorders at issue (respiratory failure, hepatorenal syndrome, and cirrhosis) are complex disorders which require specialized medical training for a determination as to diagnosis and causation and they, therefore, are not susceptible of lay opinions on etiology.  Thus, the appellant's lay statements cannot be accepted as competent evidence of medical nexus.  

In conclusion, the preponderance of the evidence is against a direct claim of service connection for the cause of the Veteran's death.  His fatal respiratory failure, hepatorenal syndrome, and alcoholic cirrhosis were not incurred in or aggravated by service.  

Next, the Board will consider whether the Veteran's service-connected disabilities caused his death.  As noted above, he was service-connected for hearing loss, tinnitus, and PTSD.  

Turning first to hearing loss and tinnitus, under the relevant regulations, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  Such is the case with service-connected hearing loss and tinnitus.  These were static disabilities not affecting vital functioning and are not related to his cause of death.

With respect to service-connected PTSD, the appellant contends that the alcoholic cirrhosis, which was one of the underlying causes of the Veteran's death, was related to service in that it was directly caused by his alcohol abuse which in turn arose from service-connected PTSD.  Of note, PTSD is not listed on the death certificate as a cause of death or as an "other significant condition" contributing to death.

The VA treatment records reflect that he had a history of alcohol and drug abuse prior to 1996.  On numerous occasions, the Veteran acknowledged a significant remote history of polysubstance abuse and a history of alcohol abuse until 1996.

Nonetheless, there is no evidence, other than the lay assertions of the appellant and vague assertions by other family members, to establish that the Veteran's earlier alcohol abuse was related to PTSD or any symptoms attributed to PTSD.  When PTSD was diagnosed in 1999, it was consistently noted in VA treatment records that he also had a history of alcohol and/or drug abuse that had been in remission since 1996.  This was also noted during VA examinations in September 2001 and March 2006, yet none of the medical personnel who examined or treated the Veteran, nor the Veteran himself, ever associated his prior substance abuse with PTSD or with any symptoms reasonably attributed to PTSD.  

In the September 2001 VA examination, the Veteran underwent extensive questioning regarding his service duties, in-service stressors, social and employment history, legal history, habits (he acknowledged heavy drinking and drug use), and post-service symptomatology.  At no time did he ever associate his drug and alcohol use with post-service symptoms.  

The record shows that the Veteran himself made only one ambiguous claim as to the cause of his substance abuse disability, when he noted in a 1998 statement to VA that he had "none of this" before service.  Moreover, the Board finds it significant that alcohol abuse went into full, sustained remission several years before PTSD was diagnosed, when his PTSD symptoms were presumably apparent.  That the Veteran went into successful drug and alcohol recovery independently of his PTSD symptoms tends to suggest that the two conditions were not related.  

Based on the totality of record, to include the evidence noted above, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's PTSD caused or contributed materially or substantially to his death.  Likewise, no other service-connected disability caused or contributed materially or substantially to his death.  Therefore, the Board finds that service connection for the cause of the Veteran's death on this basis is not warranted.

In summary, the Veteran was not service-connected during his lifetime for any of the disorders which caused or contributed to his death.  Further, there is no competent evidence that his service-connected disabilities, including PTSD, caused his death.  The preponderance of the evidence is against a finding that the cause of the Veteran's death is related to service.  Therefore, service connection for cause of death is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

In this case, the March 2007 due process letter advised the appellant of VA's duties to notify and assist in the development of the claim prior to its initial adjudication.  The letter informed her that, in order to establish service connection for the cause of the Veteran's death, medical evidence was required showing that his service-connected conditions or exposure to Agent Orange caused his death, or that he had died from a service-connected injury or disease.  

The letter did not identify the conditions for which the Veteran was service-connected at the time of death.  However, that information was provided in the April 2007 rating decision, and the claims were subsequently readjudicated in a March 2008 statement of the case.  Mayfield, 444 F.3d at 1333.

Moreover, the Board finds that the appellant had actual knowledge of what the Veteran was service-connected for because she specifically argued that service connection was warranted for cause of death because his service-connected PTSD caused his alcoholic cirrhosis.  While she did not mention service-connected hearing loss or tinnitus, the Board finds that these disabilities have no bearing on his death.  Therefore, the provisions of Hupp have been substantially complied with and there is no prejudice to the appellant.

Moreover, VA has obtained service treatment records and assisted the appellant in obtaining evidence.  In this case, there is simply no competent evidence that the disorders with caused or contributed to the Veteran's death were related to his time on active duty.  As discussed below, the Board finds that the appellant, as a layperson, is not competent to make a medical finding as to the cause of the disorders that caused his death.  Thus, as the record does not already contain an indication that the cause of death may be associated with service, a medical examination would not likely aid in substantiating a claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


